          Case 6:20-cv-06629-FPG Document 3 Filed 08/24/20 Page 1 of 3

                                                                                         FILEO"^^
                                                                                    AUG 24 2020
                       ROTH «& ROTH. LLP
              192 LEXINGTON AVENUE, SUITE 802, NEW YORK, NEW YORK
                     ROTHANDROTHLAW.COM T: (212) 425-1020 F: (212) 532-3801


                                                                 August 24, 2020


VIA Hand Delivery
Mary C. Loewenguth
Clerk of the Court
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

        Re:   Anniszkiewicz v. City Of Rochester, et at.
              20-CV-6629


Dear Ms. Loewenguth:

      I am the attorney for the Plaintiff, Erin Gursslin, in the above action. I write
pursuant to Local Rule of Civil Procedure 5.1(e), which states that,

              "Each attorney appearing in a civil case has a continuing
              duty to notify the Clerk promptly when the attorney has
              reason to believe that said case is related to some other
              pending civil or criminal action(s) such that its assignment to
              the same Judge would avoid unnecessary duplication of
              judicial effort. As soon as the attorney becomes aware of
              such a relationship, the attorney shall notify the Clerk of
              Court by letter of the relevant facts, and the Clerk of Court
              will transmit that notification to the Judges to whom the
              cases have been assigned."

        I believe the instant action is related to Gursslin v. City of Rochester, et ai., 20-
cv-6508 and Dempseyy. City of Rochester, etai, 19-cv-6780, which are both assigned
to District Judge Elizabeth A. Wolford,^ and that assignment of the instant action to
Judge Wolford "would avoid unnecessary duplication of Judicial effort." Local R. Civ. P.
5.1(e).

        All three cases arise from tragic incidents where Rochester Police Department
("RPD") officers unlawfully entered the plaintiffs' properties and shot and killed their
dogs.


^A magistrate judge has not yet been assigned in either case.
          Case 6:20-cv-06629-FPG Document 3 Filed 08/24/20 Page 2 of 3

        Each case involves the same municipal liability claim under 42 U.S.C § 1983 and
Monelly. Department of Social Services of New York, 436 U.S. 658 (1978). ("Monell
claim"). The Monell claim is brought under a deliberate indifference, failure to train and
supervise theory of municipal liability.

        Specifically, all three plaintiffs allege that the RPD shot and killed their dogs,
because (1) the City failed to train its officers not to trespass on residential properties,
(2) the City failed to train its officers how to safely interact with pet dogs they
encountered during routine police activities, and (3) because the City has disregarded
the industry standards established by leading national law enforcement organizations
for safely interacting with domestic canines during routine police activities. Instead, both
Mr. Dempsey, Ms. Gursslin and Ms. Anniszkiewicz allege that the City trained its
officers to trespass on residents' properties as a matter of course, without announcing
their presence, and then to shoot and kill any dog they may encounter while trespassing
on the innocent person's property.

        In the First Amended Complaint in Dempsey, the Monell claim is the first cause
of action, and spans from paragraphs 97-153, or 56 of the Complaint's 238 paragraphs.
Case 19-CV-6780, ECF No. 8. In the Complaint in Gursslin, the Mone//claim is the first
cause of action, and spans from paragraphs 107-183, or 76 of the Complaint's 221
paragraphs. ECF No. 1. Similarly, the in the Complaint in this case, the Monell claim is
the first cause of action, and spans from paragraphs 64-129, or 65 of the Complaint's
165 paragraphs. ECF. No 1.

       The bulk of each case will involve motion practice and discovery related to the
Monell claims. In Dempsey, the City filed a Rule 12(b)(6) partial motion to dismiss some
of the claims, including the Mone//claim. Case 19-cv-6780, ECF No. 13. This motion
has been fully briefed and Judge Wolford has not yet decided the motion.

        Because the City of Rochester has filed a motion to dismiss the Monell claims in
seven of the nine civil rights cases I have filed against the City since 2014,1 believe it is
likely the City will move to dismiss the municipal liability claim in this case based on the
same arguments it made in Dempsey} Thus, assigning this case to Judge Wolford
"would avoid unnecessary duplication of judicial effort" in ruling on the City's anticipated
Rule 12(b)(6) motion to dismiss that same Monell claim in this case.

       IfJudge Wolford denies the City's motions to dismiss the Monell claims, then a
large portion of each case will involve discovery related to these claims. Moreover,
discovery on the individual liability claims will overlap, because evidence on the
individual claims is relevant Monell discovery in the other case, since it tends to
demonstrate the widespread custom and practice of RPD officers trespassing into
residential property and shooting the resident's pet dogs. Thus, because discovery will

2Notably, the officers in Dempsey and this case were wearing Body Worn Cameras,
which recorded the incident; however, in Gursslin, where the City did not file a motion to
dismiss, the officers were not wearing Body Worn Cameras.
                                              2
         Case 6:20-cv-06629-FPG Document 3 Filed 08/24/20 Page 3 of 3

substantially overlap, designating these cases as related "would avoid unnecessary
duplication of judicial effort" in scheduling and oversight of discovery and ruling on any
discovery-related motions.

       For these reasons, Plaintiff believes this case, Dempsey and Gursslin are
related, and that its assignment to the same District Court Judge and Magistrate Judge
would significantly "would avoid unnecessary duplication of judicial effort".

       If you have any additional questions, please do not hesitate to contact me. Thank
you.



                                          Respectfully Submitted,

                                                 ~//s//~
                                          Elliot Dolby Shields, Esq.
                                          ROTH & ROTH, LLP
                                          Counselfor Platiniff
                                          192 Lexington Avenue, Suite 802
                                          New York, New York 10016
                                          Ph: (212) 425-1020
                                          eshields@rothandrothlaw.com
